Title: From George Washington to Major General Nathanael Greene, 7 August 1779
From: Washington, George
To: Greene, Nathanael


        
          Dr Sir
          West point Augt 7 1779
        
        I have received a Letter from Congress of the 28th Ulto—transmitting a Copy of a Letter from Genl Sullivan of the 21st and of several

papers which accompanied it. I inclosed them for your perusal—and you will be pleased to shew them to Colo. Wadsworth. I intend to write to Congress upon the subject of their Contents so far as they respect myself. I am &c.
        
          G.W.
        
      